Citation Nr: 1442572	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than August 31, 1994, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant, witness ET, and observers DM and AT


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which granted entitlement to service connection for PTSD, effective August 31, 2004.  The Veteran, in relevant part, perfected an appeal as to the effective date assigned for the grant of service connection for PTSD.

In June 2011, the Board denied the Veteran's claim.  The Veteran thereafter appealed.  In March 2012, the United States Court of Appeals for Veterans Claims granted a joint motion for remand.  

In August 2012, the Board remanded the claim for additional development.  The case was subsequently returned to the Board for further appellate consideration.  In September 2013, December 2013, and February 2014, the Board granted the Veteran's requests for 60 and 30 day extensions to allow for the submission of additional evidence and agreement in support of the claim.  Additional evidence was received in April 2014, accompanied by a waiver of initial RO consideration.   See 38 C.F.R. § 20.1304 (2013).

In July 2014, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  


FINDINGS OF FACT

1. In August 1969, with a year of discharge from military service, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension at Separation from Service, seeking entitlement to compensation benefits for, "nerves and battle fatigue."

2. In a January 1970 rating decision, the RO denied entitlement to service connection for a psychiatric disorder, determining that the Veteran had a constitutional or developmental abnormality, i.e., a passive aggressive personality disorder, that was not a disability under the law.  The Veteran was notified of the decision in a February 9, 1970, letter, which included his appellate rights.  He did not appeal, and the rating decision became final.

3. In June 1988, the Veteran filed a claim of entitlement to service connection for posttraumatic stress disorder.  In a January 1989 rating decision, the RO denied the claim noting that an examiner had found his symptoms not to support a diagnosis of posttraumatic stress disorder.  The Veteran was notified of the decision in a January 31, 1989, letter, which included his appellate rights.  He did not appeal the decision, and the rating decision became final.

4. On August 31, 1994, the Veteran submitted a new claim of entitlement to service connection for posttraumatic stress disorder.  

5. In August 1999, during pendency of the appeal, official service department records were received which existed but had not been associated with the claims file at the time of the January 1970 rating decision that first denied entitlement to service connection for psychiatric disability claimed as "nerves and battle fatigue" on the merits and which were part of the basis for the RO's March 2006 rating decision that granted service connection for PTSD, effective August 31, 1994, the date the claim to reopen was received.  Thus, pursuant to the provisions of 38 C.F.R. § 3.156(c) the claim for service connection for PTSD is considered to have been pending since August 9, 1969, the date following the Veteran's discharge from military service.  

6. The evidence is in equipoise that the Veteran has had PTSD due to his claimed stressor of coming under enemy attack in Vietnam in May 1969 since discharge from military service.  Entitlement to service connection for PTSD is therefore established effective August 9, 1969, the date following the Veteran's discharge from military service.  
CONCLUSION OF LAW

An effective date of August 9, 1969, but no earlier, for the grant of service connection for PTSD is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.304(f), 3.400, 4.125 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has provided two, different dates for when the award of service connection should be granted.  Initially, he had claimed that it should be awarded as of the day following service discharge, which would be in August 1969.  See October 2008 submission.  He subsequently changed his argument that entitlement to service connection for posttraumatic stress disorder should be awarded as of June 1988, the date of an informal claim for entitlement to service connection for posttraumatic stress disorder.  See November 2009 submission.  

In general, the determination of the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection on a direct basis shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date shall be date of claim or date entitlement arose, whichever is later.  Id.  The effective date of an award based on a claim to reopen a previously finally denied claim for service connection will be the date of the petition to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

Notwithstanding the foregoing, however, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

In this case, the Veteran filed an original claim for service connection for nerves and battle fatigue in August 1969, within one year of his discharge from service.  The RO ultimately denied the claim in a January 1970 rating decision.  The Veteran was notified of the denial that same month, along with his appeal rights, and did not appeal the decision.

In June 1988, the Veteran filed a claim of entitlement to service connection for PTSD.  He was referred for an evaluation to determine if he had PTSD.  A VA examiner determined that a diagnoses of PTSD could not be supported.  The RO denied the claim in a January 1989 rating decision.  The Veteran was notified of the denial that same month, along with his appellate rights, but he did not appeal.

In August 1994, the Veteran filed an application to reopen the claim for service connection for PTSD.  During the appeal, service records were received from both the National Personnel Records Center and the Commandant of the Marine Corps, which verified the Veteran's claimed stressor in support of his claim for service connection for PTSD of incoming mortar and rocket attacks at the base where he was stationed in Vietnam.  In determining that the Veteran had posttraumatic stress disorder from service, it can be inferred that the examiner relied, in part, on a service record.

Under the provisions of 38 C.F.R. § 3.156(c)(1), if at any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  

As argued by the Veteran, the Board finds that the provisions of 38 C.F.R. § 3.156(c) apply, and VA must now reconsider the claim as of the August 1969 application for compensation benefits.  

For background purposes, the Veteran entered service in May 1968.  He arrived in Vietnam on May 22, 1969.  On that very date he received care for complaints of hay fever and a finger injury.  He was later treated that month in sick bay for four days for complaints of low back pain.  Spinal X-ray studies revealed normal findings.  On June 7, 1969, 19 days after arriving in Vietnam, the appellant was transferred to Camp Butler, Okinawa, Japan for further treatment.  He was ultimately transferred to a neuropsychiatric service in July 1969.  After a period of evaluation and treatment, a conference of staff psychiatrists determined the Veteran had a passive-aggressive personality disorder.  It was recommended that the Veteran be discharged from service due to unsuitability.

In August 1969, within one year of the Veteran's discharge from military service, he submitted a claim for service connection for nerves and battle fatigue.  In November 1969, the RO denied the claim due to the Veteran's failure to report for the VA examination.  

The Veteran's service treatment records were subsequently received, and the RO considered the claim in a January 1970 rating decision.  The RO denied entitlement to service connection for a psychiatric disorder, determining that the Veteran had a constitutional or developmental abnormality that was not a disability under the law, i.e., a personality disorder.

The Veteran was hospitalized at a VA medical facility from June 3 to July 5, 1988, i.e., for approximately one month.  The hospitalization summary report shows the Veteran presented himself for admission and stated he had symptoms of posttraumatic stress disorder.  While the Veteran was hospitalized, a psychologist evaluated him and determined that a diagnosis of posttraumatic stress disorder could not be supported.  He was discharged with diagnoses of drug dependence, cocaine, and alcohol dependence.  

The Veteran was hospitalized at a VA medical facility from June 8 to October 29, 1993, i.e., for almost five months.  The hospitalization summary report shows that the Veteran was admitted with a diagnosis of drug dependence, cocaine/alcohol.  He was treated for substance abuse.  The examiner noted the Veteran was a Vietnam "combat era" veteran.  During the hospitalization, the Veteran accomplished maintenance of his sobriety, full-time employment, and obtained his own apartment.  The discharge diagnosis was alcohol/drug dependence, in remission.  

The Veteran was hospitalized at a VA medical facility from August 25 to September 7, 1994, i.e., for approximately two weeks.  It was noted the Veteran walked into admissions because he was depressed and had suicidal thoughts.  He admitted to using cocaine on the day of admission.  He was transferred to the psychiatric evaluation unit.  They stated the Veteran's main problem was his joblessness and that he felt guilty using drugs.  He was referred to the Alcohol and Substance Abuse treatment.  The Veteran stated he was not interested in substance abuse treatment but was more interested in psychiatric treatment.  The examiner noted the Veteran "came to the hospital primarily to obtain Service Connection Disability and wanted to be diagnosed as either schizophrenic or depressed."  The discharge diagnoses were cocaine dependence, alcohol dependence, and cannabis abuse.  The examiner noted the Veteran was employable at discharge and that no medication was prescribed.

The Veteran was hospitalized from May 1995 to July 1995, a period of approximately two months.  There, the Veteran reported stressors, such as incoming fire, seeing a Vietnamese person when he was being medivaced, and killing women and children in villages.  He was diagnosed with PTSD.  

A September 1995 VA examination shows that there Veteran was examined for the purposes of determining if he had PTSD.  The claims file was not available to the examiner.  The examiner diagnosed anxiety disorder, not otherwise specified, and concluded that PTSD was not demonstrated.

The Veteran underwent an additional VA psychiatric examination in March 2002.  Following a review of the record and interview and examination of the Veteran, the examiner indicated that there was a note in the claims file indicated that he had been diagnosed as having a personality disorder near the end of his military service.  He indicated that he was unable to substantiate such diagnosis either through clear documentation in the record and there certainly was no evidence of a personality disorder during VA examination.  The examiner recounted the Veteran's traumatic military experiences and diagnosed PTSD.  He stated that the Veteran did not have any other psychiatric diagnoses.  

The Veteran underwent an additional VA psychiatric examination in January 2006 to determine whether he continued to have PTSD diagnosis, and if so, for an opinion regarding the stressors to which PTSD diagnosis is linked.  The examiner determined that the Veteran's claimed psychiatric disability fully meets the DSM-IV criteria for diagnosis of PTSD with the criterial combat-related stressor suffered when he newly arrived in country.  She stated that he had suffered chronic severe symptoms of re-experiencing his military stressors since service.  She therefore opined that it is as likely as not that the Veteran has PTSD and that his symptoms are linked with his combat stressor as reported.  As to his history of alcohol and substance abuse, she opined that it is best understood as self-medication for symptoms of anxiety and sleep disturbance that are at the core of his PTSD.  As to his history of childhood verbal and physical abuse and growing up in a highly dysfunctional family as cited in 1969 as a rationale for in-service diagnosis for passive aggressive personality disorder, she stated that nowadays such factors are best understood as a vulnerability factor for PTSD.  That is, by virtue of his history of abuse, the Veteran would be predicted to be more likely to develop PTSD and possibly with even relatively circumscribed exposure to combat trauma.  She concurred with the 2002 examiner that there currently is no evidence for diagnosis of a personality disorder.  

In March 2013, a medical opinion was sought as to the date on which the Veteran's PTSD first manifestoed and as to the severity of his PTSD at that time.  The examiner indicated that an exhaustive review of all clinical documentary evidence, to include all records contained in the electronic and paper claims files, the Veteran did not manifest clear or sufficient symptomatology to meet formal criteria supporting a diagnosis of PTSD at any time prior to August 31, 1994.  To the contrary, he found that totality of the clinical documentation indicated that the Veteran manifested symptomatology associated with significant substance abuse disorders (e.g., alcohol and poly substance dependencies, particularly cocaine) as well as other psychiatric conditions that did not pertain to claim on appeal.  He stated that although PTSD had been diagnosed as a focus of mental health treatment the Veteran received after 1994, across various inpatient and outpatient treatment episodes, treatment was often provided in combination with treatment for additional conditions, such as chronic substance abuse.  The examiner stated that despite the Veteran's presentations for evaluation and treatment for PTSD prior to 1994, the record did not present clear or consistent clinical evidence across his presentations that would allow the examiner to support or justify a diagnosis of PTSD in hindsight.  He stated that the evidence of record prior to 1994 was insufficient to establish the presence of PTSD diagnosis.  He reasoned that prior to August 31, 1994, all mental health treatment episodes and evaluations explicitly addressed mental health treatment for diagnoses and conditions other than PTSD.  He stated that the preponderance of such treatment episodes were for treatment of substance abuse dependency issues, mood-related disorders, and indications of characterological behavioral patterns and associated problems.  Further, the record disclosed inconsistencies in presentations by the Veteran across different treatment episodes and to different treatment providers in different clinical contexts regarding his experience and characterization of symptomatology, as well as the functional impairment associated with such.  Additionally, he stated that the sum total of notions in the clinical record prior to August 31, 1994, explicitly documented nonsupport for diagnosis of PTSD.  Specifically, the record disclosed multiple treatment episodes prior to 1994 for psychiatric disorders and the assignment of diagnoses other than PTSD, such as drug dependence, alcohol dependence, and nonspecific mood disorders, among others.  Thus, the examiner opined that the Veteran's extant PTSD diagnosis is less likely as not caused by or a result of his mental health condition as determined prior to August 31, 1994.  

In April 2014 however, Dr. ET, Ph.D. documented her review of the record.  She noted that during service, the Veteran appeared to function quite well thorough basic training and advanced training.  She indicated that he began having difficulties with anger and aggression after being in Vietnam.  She acknowledged that records showed an initial PTSD diagnosis related to the Veteran's military service in May and June 1995.  Nevertheless, she stated that based on her review of the records and interview of the Veteran, it is her professional opinion that he suffered from PTSD while in Vietnam.  She reasoned that due to his behaviors, the powers that be indicated that he "had a personality disorder" and therefore was unsuitable for military service.  She stated that it is interesting to note that the Veteran filed a claim for service connection for battle fatigue in August 1969.  She stated that the symptoms that he disclosed at the time would fit with the diagnosis of PTSD.  She stated that it had been verified that his unit did suffer extensive mortar attacks and other traumas during the time the Veteran was in Vietnam.  She stated that he self-medicated symptoms of PTSD for many years with drugs and alcohol, which is not uncommon.  In that regard, she noted that at least 75 to 80 percent of Vietnam veterans used or abused drugs and/or alcohol to self-medicate symptoms of PTSD.  She opined that since the Veteran was diagnosed with PTSD related to his military service in 1995, and had similar symptoms from discharge until the 1995 diagnosis with no intervening traumas, it is more likely than not that his PTSD that existed in 1995 existed in 1969 as well.  

Dr. Dr. ET reiterated the above opinion during the July 2014 Central Office hearing before the undersigned.  She further stated that based on her experience and a review of pertinent medical literature, diagnosis of a personality disorder seems to be a historical way for the military to discharge a soldier who they feel might not be entirely fit for further military service.  She opined that the Veteran's psychiatric symptomatology satisfied the DSM-IV criteria for diagnosis of PTSD during and shortly after his discharge from military service in 1969.  In that regard, she indicated that PTSD did not become a recognized psychiatric disorder by the American Psychiatric Society until 1981, which was many years following the Veteran's discharge from service.  She indicated that he review of the record did not indicate that the Veteran currently has or did have a personality disorder at the time of his discharge from service.  She noted that reports of prior VA psychiatric examinations of record showed that the 2002 and 2006 VA examiners also concluded that the Veteran did not have a personality disorder at any time during service or at the time of those examinations.  She stated that during her interview of the Veteran, he indicated that his psychiatric symptoms had been basically the same since discharge from service.  

On review, the Board finds that the evidence of record establishes that Veteran has had PTSD due to his claimed stressor of coming under enemy attack in Vietnam in May 1969 since discharge from military service.  Entitlement to service connection for PTSD is therefore established effective August 9, 1969, the date following the Veteran's discharge from military service.  


ORDER

Entitlement to an effective date of August 9, 1969, for the grant of service connection for PTSD is granted, subject to the regulations governing the payment of monetary benefits. 


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


